UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7246


EUGENE JEROME CUNNINGHAM,

                Petitioner - Appellant,

          v.

DARLENE DREW, Warden – FCI Bennettsville,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Cameron McGowan Currie, District
Judge. (9:11-cv-03179-CMC)


Submitted:   October 11, 2012             Decided:   October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eugene Jerome Cunningham, Appellant Pro Se.           Barbara Murcier
Bowens, Assistant United States Attorney,            Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eugene    Jerome    Cunningham,         a   District      of    Columbia

prisoner housed in federal custody, seeks to appeal the district

court’s    order    accepting      the     recommendation        of   the     magistrate

judge and denying relief on his 28 U.S.C.A. § 2241 (West 2006 &

Supp. 2012) petition.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(A) (2006); Madley v. U.S. Parole Comm’n,

278 F.3d 1306, 1309 (D.C. Cir. 2002) (“[W]e conclude that a

court of the District [of Columbia] is a state court for the

purpose of [§ 2253(c)].”).            A certificate of appealability will

not    issue    absent    “a   substantial       showing    of    the    denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El    v.    Cockrell,      537    U.S.      322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.



                                            2
            We have independently reviewed the record and conclude

that     Cunningham    has    not   made        the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would    not   aid   the   decisional

process.

                                                                    DISMISSED




                                    3